Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE 194TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 12th day of May, 2015, the
cause on appeal to revise or reverse the judgment between

STAFFON LADARIUS-DELA SPARKS,                       On Appeal from the 194th Judicial District
Appellant                                           Court, Dallas County, Texas
                                                    Trial Court Cause No. F-0825612-M.
No. 05-14-00629-CR         V.                       Opinion delivered by Justice Whitehill.
                                                    Justices Francis and Lang-Miers
THE STATE OF TEXAS, Appellee                        participating.

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 22nd day of July, 2015.




                                                                      LISA MATZ, Clerk